—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 28, 1991, convicting defendant, after a jury trial, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s request for new counsel was properly denied for failure to show good cause for a substitution (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). Defendant’s claim that he was denied a fair trial by the prosecutor’s comments during summation vouching for the credibility of the People’s witnesses is not preserved for appellate review as a matter of law (see, People v Nuccie, 57 NY2d 818, 819), and, in any event, not persuasive in view of defense summation comments attacking one prosecutor witness for having a motive to lie and accusing the police of having conspired to frame defendant (see, People v Emphram, 179 AD2d 402, 403, lv denied 79 NY2d 947). Concur — Carro, J. P., Kupferman, Asch, Nardelli and Williams, JJ.